Title: To James Madison from Robert Montgomery, 24 December 1807
From: Montgomery, Robert
To: Madison, James



Sir
Alicante 24 Decr. 1807.

I had the honor of addressing You under the 15th. instant advising the detention of some of our Vessels by order of the Dey of Algiers, and have now the Satisfaction of inclosing Copies of Letters received late last night from Mr. Lear; on the good information contained in them so highly interesting to Our Commerce You Will Please Accept of my best Congratulations
The Packet from Tripoli brings dispatches for You from Consul Davis which I shall Send by first opportunity from hence  He advises me that on the 13 October the Family of the ExBashaw sailed for Syracuse.  I have the honor to be With due respect Sir Your Obedient huml. Servt.

Robt. Montgomery

